MEMORANDUM **
California state prisoner Earnest C. Woods, II, appeals pro se from the district court’s judgment denying his habeas petition under 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review de novo, Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
We reject as foreclosed the State’s contention that we lack jurisdiction to entertain this appeal because Woods has not obtained a certificate of appealability. See Rosas v. Nielsen, 428 F.3d 1229, 1231-32 (9th Cir.2005) (per curiam).
Woods contends that the California Board of Prison Terms’s (“the Board”) 2002 decision to deny him parole violates his federal due process rights. After reviewing the record, we conclude that he received all the process due him under governing law, and that the Board’s decision was supported by “some evidence.” See Wolff v. McDonnell, 418 U.S. 539, 564, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974); Sass, 461 F.3d at 1129. The “some evidence” standard does not allow us to entertain Woods’s contention that the Board did not properly weigh the evidence before it, or neglected to consider evidence that Woods asserts favors granting parole. See Superintendent v. Hill, 472 U.S. 445, 455-56, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985). Consequently, the California Superior Court’s decision to deny this claim was not unreasonable. See 28 U.S.C. § 2254(d)(1).
Woods also contends that the district court erred when it denied his request for an evidentiary hearing. We disagree. See Schriro v. Landrigan,-U.S. -, 127 S.Ct. 1933,1940,167 L.Ed.2d 836 (2007) (“[I]f the record refutes the applicant’s factual allegations or otherwise precludes habeas relief, a district court is not required to hold an evidentiary hearing.”).
We construe Woods’s presentation of issues related to his conviction as a motion for a certificate of appealability. See 9th Cir. R. 22-l(e). So construed, we deny the motion. See Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
We decline to consider those contentions Woods raises for the first time on appeal. See Allen v. Ornoski, 435 F.3d 946, 960 (9th Cir.), cert, denied, 546 U.S. 1136, 126 S.Ct. 1140, 163 L.Ed.2d 944 (2006).
Woods has filed numerous requests for judicial notice. We grant his requests for judicial notice of the various judicial opinions to which he has alerted us, and we deny all remaining requests. See Holder v. Holder, 305 F.3d 854, 866 (9th Cir.2002) (judicial opinions are subject to judicial notice); cf. Lee v. City of L.A., 250 F.3d 668, 689 (9th Cir.2001) (statements subject to dispute are not subject to judicial notice); Flick v. Liberty Mut. Fire Ins. Co., 205 F.3d 386, 392 n. 7 (9th Cir.2000) (facts not relevant on appeal are not subject to judicial notice).
*642We deny all other outstanding motions. AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.